NUMBER 13-10-00422-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG 
 

SAN BENITO ENTERPRISES, LLC,					Appellant,

v.

CAMERON COUNTY, CITY OF
SAN BENITO AND SAN BENITO
CONSOLIDATED INDEPENDENT 
SCHOOL DISTRICT	  							Appellees.
 


On appeal from the 197th District Court of 

Cameron County, Texas.
 

MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Garza
Memorandum Opinion Per Curiam
	On August 2, 2010, appellant, San Benito Enterprises, L.L.C. ("San Benito") filed a
restricted appeal, seeking to invalidate an April 10, 2010 default judgment rendered in favor
of appellees, Cameron County, City of San Benito, and San Benito Consolidated
Independent School District.  San Benito also filed a "Motion for Immediate Temporary
Relief and Temporary Order Enjoining Tax Sale," in which it requested this Court to issue
a "temporary order enjoining the tax sale" of San Benito's real estate in a tax sale scheduled
for August 3, 2010 at 10:30 a.m.  We deny San Benito's motion for immediate temporary
relief and dismiss the appeal.
	In its motion, San Benito argues that the trial court's April 10, 2010 default judgment
is void because: (1) it was served by a private process server, and the record does not
reflect that the private process server was authorized to serve citation or process; (1) and (2) 
the private process server failed to attach a copy of the petition at the time of service. (2)
	On August 2, 2010, appellees filed a response.  Attached as an exhibit to appellees'
response is a 1997 order authorizing the private process server to serve citations and
process in the district courts of Cameron County, Texas.  Similarly, appellees provided a
1997 order authorizing the private process server to serve citations and process in district
courts in Hidalgo County, Texas.  In addition, appellees provided a copy of Texas Rule of
Civil Procedure 117a, which governs citations in suits for delinquent ad valorem taxes.  Rule
117a, paragraph 4, provides in pertinent part, "Such citation need not be accompanied by
a copy of plaintiff's petition and no such copy need be served."
	We find San Benito's challenge to the trial court's April 10, 2010 judgment to be
without merit.  We deny San Benito's motion for immediate temporary relief and dismiss its
appeal.  
								PER CURIAM 
 

Delivered and filed the
2nd day of August, 2010
1.  See Tex. R. Civ. P. 103.  
2.  See id. R. 106(a)(1).